UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of January 2016 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes oNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: January 7, 2016 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park Migdal Ha’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.comWeb site: http://www.camtek.com CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.com INTERNATIONAL INVESTOR RELATIONS GKInvestor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@gkir.com FOR IMMEDIATE RELEASE CAMTEK RECEIVES OVER $3 MILLION MULTIPLE SYSTEMS REPEAT ORDERS FROM A GLOBAL OSAT The systems will be used for the inspection and metrology of Advanced Packaging MIGDAL HAEMEK, Israel – January 7, 2016 – Camtek Ltd. (NASDAQ: CAMT; TASE: CAMT), today announced the receipt of repeat orders for multiple systems totaling over $3 million from a global, world leading OSAT (Outsourced Semiconductors Assembly and Test). The systems will be installed during the first quarter of 2016.The systems will be used for 3D inspection and metrology of advanced packaging applications. Ramy Langer, Vice President and Head of Camtek's Semiconductor Division, commented, “I am happy that our systems are the tool of choice for advanced packaging applications. We have invested great effort supporting the growth of the advanced packaging market segment and are working closely with our customers on improving our systems' performance along with their product yield." Continued Mr. Langer: "With our proven history of results in 3D metrology demonstrated at multiple customers, I am confident that our newly launched capabilities for 2D inspection will gain a significant market share in the short term and become the ultimate tool for 2D inspection and metrology." ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes, increasing products yield and reliability, enabling and supporting customer’s latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing and functional 3D inkjet printing. This press release is available at www.camtek.com This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC.
